Citation Nr: 1803629	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-37 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic cysts to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for traumatic brain injury (TBI) (also claimed as a psychiatric condition). 


REPRESENTATION

Veteran represented by:  Agent Stephanie Grogan




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to March 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (denying service connection for a head injury) and a September 2013 rating decision of the Phoenix RO (denying service connection for chronic cysts).  The Phoenix RO now has jurisdiction over these matters.
 
In May 1995 rating decision, the RO denied the Veteran's claim for service connection for a mental health disorder that was based on the same facts as the 1991 claim.  In August 1998, the RO declined to reopen a claim for head injury because the Veteran had not submitted new and material evidence.  In September 2013, the RO again declined to reopen a claim for head injury residuals due to no new and material evidence.  
 
In February 2012, pertinent service personnel records (SPRs) were added to the claims file; accordingly new and material evidence to reopen the Veteran's claim is not required, and the Board's review is de novo.  38 C.F.R. § 3.156(c)(3).  

In December 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran did not file a substantive appeal (VA Form 9) for the issues of entitlement to service connection for a low back condition, entitlement to increased ratings for right ear otitis media and perforated right eardrum, and entitlement to an earlier effective date for tinnitus.  Accordingly, these issues are not in appellate status and will not be addressed here.  

The issue of entitlement to service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic cysts are not causally related to his service, including to presumed herbicide agent exposure.  

CONCLUSION OF LAW

The criteria for service connection for chronic cysts have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised concerns with the duty to notify.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded a VA examination with respect to this claim; no such examination was required because there is no competent evidence that the claimed condition, or symptoms thereof, may be associated with the Veteran's active service.  38 U.S.C § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 



Legal Criteria

Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.  Certain enumerated diseases may be service connected on a presumptive basis as due to exposure to herbicides in service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Sebaceous cysts are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Notwithstanding the foregoing, the Federal Circuit has determined that a veteran may also establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran is claiming service connection for chronic cysts primarily as due to presumed herbicide agent exposure.  

His service treatment records (STRs), including his February 1963 separation examination report, are silent for any reports of cysts or similar skin conditions.  

In a July 1981 VA treatment record, he reported an infected cyst.  The clinician diagnosed him with a sebaceous cyst and treated it with incision and drainage.    

In a July 1997 VA treatment record, he reported a right cheek cyst.  He described a history of recurrent cysts including on his back and buttocks.  His diagnosis was recurrent sebaceous cysts.  

In a September 2013 written statement, he reported a non-healing left cheek cyst and that a VA clinician had mashed an object the size of a marble out of the cyst.

During his December 2017 Board hearing, he testified that he developed cysts on his face, neck, and back one or two years after separation from service.  He received treatment for these cysts at a VA medical facility in Hawaii.  He indicated that he had a current cyst on his left cheek.  He testified that his doctors had never related his cysts to herbicide agent exposure.  

Analysis 

The Veteran asserts that his sebaceous cysts were caused by in-service exposure to herbicide agents.  It is undisputed that he has a current diagnosis of sebaceous cysts/sebaceous cyst residuals.  What is necessary to establish, therefore, is a nexus between this diagnosis and his military service, including his presumed herbicide agent exposure.  

First, the Board finds that the Veteran did not incur the cysts or any other skin disability in service or within one year of service.  Because the STRs are silent as to any skin symptoms (other than his laceration due to head trauma) and the Veteran's credible statements and testimony establish that his cysts first appeared one to two years after active service, the Board finds that the preponderance of the evidence shows that his sebaceous cysts did not manifest during or within one year of his service.   

Second, the Board finds that the preponderance of the evidence indicates that the Veteran's exposure to herbicides did not cause his current sebaceous cysts.  As discussed above, sebaceous cysts are not among the conditions for which service connection may be established presumptively.  Regarding direct causation, the Veteran did not offer any evidence to indicate a causal relationship between sebaceous cysts and herbicide agent exposure.  During his Board hearing, he denied that any doctor had raised the possibility of a link between his cysts and herbicide agent exposure.  The Board has carefully reviewed the Veteran's claims file including his medical records and finds no indication of such a link.

The Board acknowledges the Veteran's belief that his cysts are related to herbicide agent exposure and finds no reason to doubt his credibility.  However, while the Veteran is competent to report his symptoms including their nature and onset, the Board finds that the question of a causal relationship between these different medical conditions is a complicated medical question for which the Veteran is not able to provide competent or probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Because the weight of the evidence is against of a finding that there is any connection between the Veteran's sebaceous cysts and his service, to include established herbicide agent exposure, service connection cannot be granted.  


ORDER

Service connection for chronic cysts is denied. 


REMAND

The Veteran is claiming service connection for TBI.  Specifically, he reports changes in mood, lack of discipline, and memory problems after a December 1959 head injury during active service.  As noted in the introduction, relevant SPRs were added to the claims file in February 2012, and the Board's review is de novo.  Because the Veteran has not been afforded a VA TBI examination and there is insufficient evidence otherwise to decide the claim, a remand is necessary.  

In addition, the claims file contains December 1997 records from the Kona, Hawaii VA clinic indicating that neuropsychological testing was in progress, but additional records showing the details or results of this testing are not in the claims file.  On remand, the AOJ should ensure that all available records from this facility are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA or adequately identified private treatment records relating to the Veteran's TBI and psychiatric symptoms.  Specifically, the AOJ should ensure that all records from the Kona VA clinic are associated with the claims file. 

2.  The AOJ should arrange for a neurological examination of the Veteran to determine the nature and cause of his claimed TBI symptoms.  The entire record must be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should carefully review and consider the Veteran's statements and testimony describing his in-service head injury and related mood symptoms.   

The examiner should then respond to the following:

(a) Does the Veteran have, or at any time during the appeal period has he had, a diagnosis of TBI or residuals thereof?  Please identify (by diagnosis) each residual of TBI found/shown by the record.
 
(b) Please identify the likely cause for each TBI/residuals disability entity diagnosed. Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's service? 

If TBI/residuals shown are deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his agent with a supplemental statement of the case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


